DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. 
Allowable Subject Matter
Claims 1–18 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A method for constructing a transverse topological relationship of lanes in a high-definition map, comprising steps of: 
acquiring data of lane groups from the high-definition map; 
for each lane group, sequentially extracting a shared boundary line group of two adjacent lanes and determining the number of parallel boundary line elements in the shared boundary line group; 
if the number of the parallel boundary line elements is 1, not generating a transverse topological relationship between the two adjacent lanes; 
if the number of the parallel boundary line elements is not 1, determining the number and types of boundary line units on the parallel boundary line elements; 
if the number of the boundary line units is 1, generating the transverse topological relationship between the two adjacent lanes according to a type of a shared boundary line; and 
if the number of the boundary line units is not 1, performing segmentation processing on the lane group along a lane direction according to a point, where switching between a solid line and a dotted line occurs, of the shared boundary line, and sequentially generating the transverse topological relationship between two adjacent lanes in each of segments, which are obtained by the segmentation processing on the lane group, according to a position of the point where switching between the solid line and dotted line occurs and the types of the boundary line units.” As recited in claim 1 and similarly recited in independent claims 7 and 13. Claims 2-6, 8-12, and 14-18 are allowed for depending from an allowed claim. 

Kang also discloses transforming an image and segmenting it “for constructing a transverse topological relationship of lanes” (530, FIG. 5 “transform input image and segmentation image into top view images”)(650, FIG. 6; ¶¶ 109-112) and generates a representation of lanes with the current driving lane being solid and lanes outside the current driving lanes being dashed (650, FIG. 6) and identifying a center line to distinguish opposing directions of travel (¶ 116). 
However, Kang operates in a fundamentally different manner than the newly amended claim language. For example, the invention of Kang generates a transverse topological relationship between lanes on all acquired images whereas the highly specific requirements of the claimed invention require that for an extracted shared boundary line group of two adjacent lanes “if the number of the parallel boundary line elements is 1, not generating a transverse topological relationship between the two adjacent lanes”. In addition, Kang fails to teach, disclose, or suggest “if the number of the boundary line units is not 1, performing segmentation processing on the lane group along a lane direction according to a point, where switching between a solid line and a dotted line occurs, of the shared boundary line, and sequentially generating the transverse topological relationship between two adjacent lanes in each of segments, which are obtained by the segmentation processing on the lane group, according to a position of the point where switching between the solid line and dotted line occurs and the types of the boundary line units” since Kang does not disclose distinguishing between dashed on solid lines in the lane determination function. 
In addition, Kang extracts road markings from a camera on the vehicle (input image) rather than extracting the lane groups from a digital map, as required in claim 1 (¶ 8). 
parallel boundary line elements is 1, not generating a transverse topological relationship between the two adjacent lanes; 
if the number of the parallel boundary line elements is not 1, determining the number and types of boundary line units on the parallel boundary line elements; 
if the number of the boundary line units is 1, generating the transverse topological relationship between the two adjacent lanes according to a type of a shared boundary line; and 
if the number of the boundary line units is not 1, performing segmentation processing on the lane group along a lane direction according to a point, where switching between a solid line and a dotted line occurs, of the shared boundary line, and sequentially generating the transverse topological relationship between two adjacent lanes in each of segments, which are obtained by the segmentation processing on the lane group, according to a position of the point where switching between the solid line and dotted line occurs and the types of the boundary line units”) in the order required by the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 20190251845  is cited to disclose detection of boundary lines between lanes on a highway (¶ 48) as well as the width of an own driving lane (FIG. 2)
U.S. Patent Application Publication No. 20180204073 is cited to disclose extracting edges of lanes from an image, determining a candidate lane and defining lane boundaries (FIG. 4) 
U.S. Patent Application Publication No. 20160167582 is cited to disclose:
¶ 30 “a vehicle sensor 115 (e.g., camera) may identify lane or guide markings on the road, such as the left and right boundaries of the lane the vehicle is traveling (i.e., the current lane), as well as any 
¶ 37 “identification of a solid road line may be coded as “0.” A dashed road line may be coded as “1.” And, an unidentified segment (e.g., the absence of a line or an undetermined line) may be coded as “2.” In certain embodiments, where road lanes are divided by multiple lines, such as a double solid line or a combined solid line and dashed line, the road line may be coded as “0” along with the single, solid lines”
¶63 “Upon analysis and determination of the lane number, if the vehicle sensor registers a solid lane marking on the immediate left, the current lane number is “1.” If the vehicle sensor registers a solid lane marking on the immediate right, the current lane number is identified as the total number of lanes (e.g., if there are four total lanes identified, the lane number is “4”). In certain embodiments, if the vehicle sensor registers a solid lane marking in the adjacent left lane, then the current lane number is “2.” Additionally, if the vehicle sensor registers a solid lane marking in the adjacent right lane, the current lane number is the total number of lanes minus 1 (e.g., if there are four total lanes identified, the lane number is “3”)”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667